DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci US 20170136881.
Regarding claim 21 (New), Ricci discloses a mobile charge vehicle for charging an electric vehicle [Fig. 20, receiving vehicle 925; par. 0027] having a battery and a first charge interface, the mobile charge vehicle [Fig. 20, charging vehicle 921] comprising: 
an energy supply [Fig. 20, power source 516]; 
an articulating arm [Fig. 20, charging vehicle arm 922];
a second charge interface [Fig. 20, charging plate 520] coupled to an end of the articulating arm; and 
a controller [Fig. 20, controller 923] to move the articulating arm to engage the second charge interface [Fig. 20, charging plate 520]with the first charge interface [Fig. 20, charging panel 608] while the mobile charge vehicle is moving [pars. 0131, 0132],

wherein the controller [Fig. 20, controller 923] is to control the articulating arm to position the inductive transmitter plate adjacent the inductive receiver plate without contacting the inductive receiver plate [par. 0132].

Allowable Subject Matter
Claims 1-3, 6-8, 10-18, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest, “wherein the first charge interface includes an inductive receiver plate to receive the energy from an inductive transmitter plate of the second charge interface, and wherein the inductive receiver plate is angled downward” as recited in independent claim 1. Claims 2-7 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, “wherein the articulating arm includes:
a first arm portion rotatably coupled to a front of the mobile charge vehicle; and a second arm portion rotatably coupled to an end of the first arm portion, the second charge interface rotatably coupled to the second arm portion” as recited in independent claim 8. Claims 10-16 depend from 8 and are allowable for the same reasons.
The prior art does not disclose or suggest, “wherein the recess is conical, and the second charge interface includes a tapered surface to engage the recess when the second charge 
The prior art does not disclose or suggest, “the articulating arm includes a strut having a spring, the second charge interface carried by the strut, the spring to bias the charge interface toward the first charge interface when the second charge interface is engaged with the first charge interface” as recited in independent claim 22. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. No arguments are presented for newly added claims 20 or 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859


/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859